Title: From Thomas Jefferson to the Speaker of the House of Delegates, 9 March 1781
From: Jefferson, Thomas
To: Virginia Assembly



Sir
In Council Mar. 9. 1781.

I think it my duty to communicate to the General assembly the inclosed papers giving information of the refusal of considerable numbers of militia within certain counties to come into the feild, and the departure of some others in defiance with their arms. The crisis at which these instances of disobedience to the laws have appeared, may bring on peculiar ill consequences. I have taken the liberty of mentioning it to the general assembly as it may perhaps suggest to them some amendments of the invasion law, or as they might wish to advise the proper measures to be taken on the present occasion.
I have the honor to be with the highest respect Sir your most obedt. & most humble servt.,

Th: Jefferson

